BARKETT, Circuit Judge,
dissenting:
I believe the majority misreads Bell as justifying a balancing test that is satisfied by the mere fact that the strip searches take place in jails. The complaint alleges the automatic strip-searching, in a group, of arrestees charged with petty misdemeanors when there is no cause whatsoever to suspect the individuals of concealing contraband. No justification for these invasive searches is alleged and there are no other facts before us at this juncture to permit upholding these searches under the Bell balancing test. Under the longstand*1315ing, widely-held reading of Bell, with which I agree, the plaintiffs have stated a valid constitutional claim for a violation of the Fourth Amendment.

A. Applying the Bell Balancing Test to the Complaint

Like the majority, I recognize and appreciate the deference due to jail administrators as they fulfill their charge of ensuring security in jails, not only for the jail officials but also for the inmates. See Bell v. Wolfish, 441 U.S. 520, 547-48, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). At the same time, “convicted prisoners do not forfeit all constitutional protections by reason of their conviction and confinement in prison.” Id. at 545, 99 S.Ct. 1861. This principle applies with at least as much force to individuals detained prior to their trial on petty misdemeanor charges such as failing to pay child support, driving without a license, or trespassing. See id. These protections, such as the right to be free from degrading, humiliating, and dehumanizing treatment and the right to bodily integrity, include protection against forced nakedness during strip searches in front of others. See Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir.2006) (“We have reaffirmed the privacy rights of prisoners emphasizing the harm of compelled nudity.” (citing Padgett v. Donald, 401 F.3d 1273, 1281 (11th Cir.2005))).1
I recognize that even these rights can be circumscribed given adequate cause. The question is whether there is adequate cause to permit the intrusive searches of these arrestees. The Supreme Court in Bell instructed the lower courts to answer that question by considering the following four factors: (1) the justification for initiating the search; (2) the scope of the particular intrusion; (3) the manner in which the search is conducted; and (4) the place in which it is conducted. 441 U.S. at 559, 99 S.Ct. 1861. It did so based on a fully developed trial record, which detailed the procedure in place, the asserted justifications for the procedure, and the alleged violations of the plaintiffs’ constitutional rights. Id. at 528, 559, 99 S.Ct. 1861.
For almost thirty years, circuit courts have followed the Bell Court’s instructions and, until today, universally held that reasonable suspicion is necessary to constitutionally justify the types of searches before us. See Wilson v. Jones, 251 F.3d 1340, 1343 (11th Cir.2001); Swain v. Spinney, 117 F.3d 1, 7 (1st Cir.1997); Masters v. Crouch, 872 F.2d 1248, 1255 (6th Cir.1989); Weber v. Dell, 804 F.2d 796, 804 (2d Cir.1986); Jones v. Edwards, 770 F.2d 739, 741-42 (8th Cir.1985); Stewart v. Lubbock *1316County, 767 F.2d 153, 156-57 (5th Cir.1985); Giles v. Ackerman, 746 F.2d 614, 617 (9th Cir.1984), overruled, on other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1040 n. 1 (9th Cir.1999) (en banc); Hill v. Bogans, 735 F.2d 391, 394-95 (10th Cir.1984); Mary Beth G. v. City of Chicago, 723 F.2d 1263, 1273 (7th Cir.1983); Logan v. Shealy, 660 F.2d 1007, 1013 (4th Cir.1981).
The Supreme Court has never found it necessary to contradict the unanimous view of the circuit courts that required reasonable suspicion for strip searches over the past three decades. Quite the opposite. When the Court had the opportunity, it refused to do so. In Logan v. Shealy, after a trial, the Fourth Circuit enjoined a detention center from applying its blanket policy of strip-searching all booked individuals. 660 F.2d at 1013. The Fourth Circuit determined that the strip search of Logan — who was arrested for a DWI offense — had no “discernible relationship to security needs at the Detention Center that, when balanced against the ultimate invasion of personal rights involved, it could reasonably be thought justified.” Id. As the majority notes, in an order staying the injunction issued by the Fourth Circuit, Justice Rehnquist, in an individual opinion as Circuit Justice, strongly expressed his belief that the Fourth Circuit misapplied Bell by failing to give proper weight to the security concerns identified by the law enforcement officials as justification for the search. Clements v. Logan, 454 U.S. 1304, 1309-10, 102 S.Ct. 284 (Rehnquist, Circuit Justice), vacated, 454 U.S. 1117, 102 S.Ct. 961, 71 L.Ed.2d 105 (1981). However, Justice Rehnquist’s reading of Bell was rejected by the Supreme Court, as evidenced by the vacation of the stay and the denial of certiorari. This is highly salient because, in essence, the majority’s argument merely repackages the interpretation of Bell that Justice Rehnquist futilely advanced in Clements.
Today, the majority reads the balancing test out of Bell and effectively establishes a per se rule permitting automatic strip searches of all detainees, regardless of their status, in the name of security and administrative convenience. But Bell did not validate strip searches in detention settings per se. 441 U.S. at 559, 99 S.Ct. 1861; Roberts v. Rhode Island, 239 F.3d 107, 113 (1st Cir.2001) {“Bell has not been read as holding that the security interests of a detention facility will always outweigh the privacy interests of the detainees.” (quoting Dobrowolskyj v. Jefferson County, 823 F.2d 955, 957 (6th Cir.1987))); Mary Beth G., 723 F.2d at 1272. Instead, the Supreme Court explained, “[t]he test of reasonableness under the Fourth Amendment is not capable of precise definition or mechanical application. In each case it requires a balancing of the need for the particular search against the invasion of personal rights that the search entails.” Bell, 441 U.S. at 559, 99 S.Ct. 1861 (emphasis added). As this language makes clear, the Bell balancing test is case-specific and there is no general rule rendering the allegations before us inadequate to state a claim.
Nor does the fact that Bell upheld a blanket policy, after a trial, mean that the Supreme Court implicitly rejected a finding that reasonable suspicion is ever necessary to justify strip searches or strip search policies. This is too broad a constitutional principle to derive from an allegedly implicit holding of the Supreme Court. A more reasonable interpretation would be that the Supreme Court did not need to address the issue because reasonable suspicion was present in the eviden-tiary record based on the detainees’ planned contact with outsiders knowing they would be returning to the general *1317population of the detention center after the visit. Id. at 558, 99 S.Ct. 1861; Shain v. Ellison, 273 F.3d 56, 64 (2nd Cir.2001) (“Second, and more important, Bell authorized strip searches after contact visits, where contraband often is passed.”).2 Such a reading would be consistent with the Supreme Court’s description of the issue as dealing only with the need for probable cause. Bell, 441 U.S. at 560, 99 S.Ct. 1861.
The majority also reads too much into the dissents of Justice Powell and Justice Marshall to support its argument that the Supreme Court implicitly sanctioned strip searches without reasonable suspicion. The reading more consistent with judicial rules of construction is that Justice Powell wanted the Supreme Court to decide more than it was willing to decide, namely, to explicitly articulate a level of cause necessary to justify the searches. See Kennedy v. Los Angeles Police Dep’t, 901 F.2d 702, 715 (9th Cir.1990) (quoting Bell, 441 U.S. at 563, 99 S.Ct. 1861 (Powell, J., concurring in part, dissenting in part)). The Bell majority was willing to say that probable cause was not necessary but was unwilling to state any more than that. This silence cannot be construed to mean that the Supreme Court rejected the notion that the Fourth Amendment requires reasonable suspicion to justify strip searches of misdemeanor detainees. If the Bell Court had intended to restrict lower courts from making that determination, it would have just said so.
In the case before us, the majority purports to apply the Bell balancing test to the complaint. However, the allegations of the complaint do not include any facts that support the majority’s conclusion that justification exists for the strip searches of these appellants. Facts regarding the jail administration’s justification for the policy are simply absent because there is no evi-dentiary record at this stage. Given this absence, it is no surprise that neither the Supreme Court nor any circuit court has found constitutional this type of strip-search policy on a motion to dismiss.3
The majority says that the policy is justified on the basis of generalized security concerns, citing the records of cases that describe contraband problems of specific detention facilities other than the Fulton County Jail. Although generalized security concerns might be relevant in a Bell analysis, simply saying jails typically are dangerous places is not a sufficient “justification for initiating” the strip searches under Bell. Generalized security concerns cannot be enough to justify an infringement of such magnitude — an infringement that involves an intrusion of the most intimate sort. I believe the majority’s reli-*1318anee on factual findings unrelated to the specific situation at the Fulton County Jail is an abdication of our responsibility to weigh the significant competing interests — particularly the justification for the search — on the basis of specific facts.
To adequately weigh the justification for a search against the privacy concerns that Bell recognized, there has be an institution-specific justification for the policy. Should such justification be offered, deference might be due. There is a difference, however, between deference and abdication of our duty to perform the weighing function with which we have been charged. See Kennedy, 901 F.2d at 712 (“When litigants petition the federal courts to review the application of an institutional policy, the courts must proceed cautiously; the Supreme Court has sounded this warning emphatically and with considerable wisdom. Yet, at the same time, we must be equally careful not to abdicate our function as the guardians of the Constitution.”).
Indeed, the Supreme Court in Bell specifically noted that deference is not due when there is “substantial evidence in the record to indicate that the officials have exaggerated their response to these considerations.” 441 U.S. at 548, 99 S.Ct. 1861 (quoting Pell v. Procunier, 417 U.S. 817, 827, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974)). Automatically strip-searching all pretrial misdemeanor detainees absent any suspicion that such detainees pose a security threat and anything indicating they were aware that they were going to be arrested is the exaggerated response which Bell cautioned against.4 “[Ajrrest and confinement in the [county jail] are unplanned events, so the policy could not possibly deter arrestees from carrying contraband.” Giles, 746 F.2d at 617.
These appellees differ significantly from those in Bell, where the strip-searched plaintiffs had advance knowledge of their return to the general jail population after their planned interactions with outsiders. Again, as other circuit courts have recognized, the reasonable need for inspection in the Bell scenario is simply not present after the unplanned arrest of individuals for petty misdemeanors unrelated to contraband. See, e.g., Shain, 273 F.3d at 64; Roberts, 239 F.3d at 111 (“[T]he deterrent rationale for the Bell search is simply less relevant given the essentially unplanned nature of an arrest and subsequent incarceration.”); Giles, 746 F.2d at 617. The majority’s assertion that pretrial detainees booked on petty misdemeanor charges might anticipate their arrests or that gang members might deliberately get arrested in order to smuggle weapons and drugs into jail is unwarranted speculation in this case. See generally Shain, 273 F.3d at 64 (“Unlike persons already in jail who receive contact visits, arrestees do not ordinarily have notice that they are about to be arrested and thus an opportunity to hide something. For the exceptions — -for example, a person who is allowed to visit the bathroom unescorted before an arrest — reasonable suspicion may well exist.”).
It is simply unreasonable to assume that individuals arrested on misdemeanor charges not giving rise to reasonable suspicion are going about their daily lives carrying contraband in such a way as to be discoverable only by a strip search. More to the point, it is an exaggerated response to strip-search all pretrial misdemeanor *1319detainees on the basis of this speculative concern. Although easier and more convenient to simply subject all detainees to a blanket policy, the indiscriminate strip searches before us “cannot be justified simply on the basis of administrative ease in attending to security considerations.” Roberts, 239 F.3d at 113 (quoting Logan, 660 F.2d at 1013); see also Chapman v. Nichols, 989 F.2d 393, 396 (10th Cir.1993); see generally Reno v. Flores, 507 U.S. 292, 346, 113 S.Ct. 1439, 123 L.Ed.2d 1 (1993) (Stevens, J., dissenting) (noting “the clear holding of our cases that ‘administrative convenience’ is a thoroughly inadequate basis for the deprivation of core constitutional rights”). As the Ninth Circuit noted, intermingling alone is an insufficient justification because the practice is inherently “limited and avoidable.” Giles, 746 F.2d at 619. And, to echo the concern voiced by the First Circuit, “[t]o place so much weight on one (potentially alterable) characteristic of the state prison system would gut the balancing approach endorsed by the Supreme Court in Bell .... ” Roberts, 239 F.3d at 113.
Moreover, the current existence of less-intrusive alternatives to strip-searching is instructive in an assessment of the strength of the justification for the strip search policy. Metal detectors would be effective in discovering metallic weapons, discounting — at least, to some degree — the safety rationale. And, in this case, Powell points to the availability of new technology that could detect non-metallic contraband as well. Thus, assuming all else being equal, the search in the instant case is less reasonable than the one in Bell because of the present availability of less intrusive but equally effective means of achieving the important goal of jail safety.
The Bell test also requires courts to examine “the scope of the particular intrusion.” Bell, 441 U.S. at 559, 99 S.Ct. 1861. In its balancing, the Bell Court noted the highly intrusive nature of the strip and visual body-cavity searches. Id. at 560, 99 S.Ct. 1861 (“We do not underestimate the degree to which these searches may invade the personal privacy of inmates.”). Even the least invasive strip search is highly intrusive. See, e.g., Kirkpatrick v. City of Los Angeles, 803 F.2d 485, 489-90 (9th Cir.1986) (“[T]he fact that a strip search is conducted reasonably, without touching and outside the view of all persons other than the party performing the search, does not negate the fact that a strip search is a significant intrusion on the person searched.”) (citation omitted); Thompson, 885 F.2d at 1446 (“The feelings of humiliation and degradation associated with forcibly exposing one’s nude body to strangers for visual inspection is beyond dispute.”). Furthermore, as our own precedent recognizes, the general harm of forced nudity is often even greater when imposed upon a misdemeanor detainee given that such treatment “is quite likely to take that person by surprise, thereby exacerbating the terrifying quality of the event.” Justice, 961 F.2d at 192 (quoting John Does 1-100, 613 F.Supp. at 1522).
Turning to the remaining “manner” and “place” prongs of the Bell balancing test, I note that the strip searches in this case took place in rooms of 30 to 40 people as a matter of course.5 The presence of others likewise militates against the reasonableness of the searches. See, e.g., Masters, 872 F.2d at 1250,1254; Edwards, 770 F.2d at 742; Hill, 735 F.2d at 394. The majority discounts this factor by noting that detainees in the Fulton County Jail are ob*1320served during a required group shower. While the amount of exposed flesh might remain constant, the level of scrutiny surely differs when a jail official monitors the detainees during a group shower for physical altercations as opposed to when a jail official closely scrutinizes an individual for contraband during a strip search. Moreover, the observation of group showers was not at issue in this case and had never been addressed by this circuit before the majority’s cursory treatment of the issue in a footnote.

B. The Detainees in the Other Groups Were Entitled to Immediate Release

Finally, the majority remands the case back to the panel to apply the principles discussed in the opinion to the Alpha Strip Search Class (AL Group) and the Court Return Strip Search Class (CR Group). Members of these groups were entitled to release and could not be legally detained any longer. Powell v. Barrett, 496 F.3d 1288, 1314 (11th Cir.2007), vacated, No. 05-16734 (11th Cir. Feb. 1, 2008) (recognizing “the privacy interests of the AL and CR Group Plaintiffs are the same, or arguably greater than, those of arrestees because they are entitled to release and the basis for their detention at the Jail no longer exists”); see also Cannon v. Macon County, 1 F.3d 1558, 1563 (11th Cir.1993). These individuals should not have been subjected to any strip search, since their detention was no longer authorized under any possible legal principle. I also would note that today’s decision should not be read as foreclosing future Fourth Amendment challenges in cases where a jail’s search policy is more intrusive without a concomitant increase in the justification for the intrusion.

. Additionally, in Justice v. City of Peachtree City, 961 F.2d 188, 192 (11th Cir.1992), we stated:
It is axiomatic that a strip search represents a serious intrusion upon personal rights. In Mary Beth G., the court referred to strip searches as "demeaning, dehumanizing, undignified, humiliating, terrifying, unpleasant, embarrassing, repulsive, signifying degradation and submission.” Mary Beth G., 723 F.2d at 1272. Another court described the indignity individuals arrested for minor offenses experience in the following manner:
The experience of disrobing and exposing one’s self for visual inspection by a stranger clothed with the uniform and authority of the state, in an enclosed room inside a jail, can only be seen as thoroughly degrading and frightening. Moreover, the imposition of such a search upon an individual detained for a lesser offense is quite likely to take that person by surprise, thereby exacerbating the terrifying quality of the event.
John Does 1-100 v. Boyd, 613 F.Supp. 1514, 1522 (D.Minn.1985). One commentator has gone so far as to describe strip searches as “visual rape.” See Shuldiner, Visual Rape: A Look at the Dubious Legality of Strip Searches, 13 J. Marshall L.Rev. 278 (1980).


. Reading a finding of reasonable suspicion into Bell is consistent with the precedent in a number of circuit courts — including our own — that have found reasonable suspicion sufficient to justify strip searches of individuals based on the nature of the charged offense that led to their arrest or other behavioral indicators. See, e.g., Hicks v. Moore, 422 F.3d 1246, 1252 (11th Cir.2005) ("We accept that a person's being charged with a crime of violence is sufficient to evoke reasonable suspicion that the person may be concealing weapons or contraband.”); see also Thompson v. City of Los Angeles, 885 F.2d 1439, 1447 (9th Cir. 1989) (holding that reasonable suspicion existed to strip-search an inmate upon introduction to the general jail population based on nature of the charges); Arruda v. Fair, 710 F.2d 886, 887 (1st Cir.1983) (upholding strip searches of inmates upon their return from the infirmary).


. Several courts have noted the general problem of applying the Bell balancing test to affirm a dismissal of a complaint. See, e.g., Beaulieu v. Ludeman, No. 07-CV-1535, 2008 WL 2498241, at *12 (D. Minn. June 18, 2008) ("[T]his Court does not have before it any facts to assist it in evaluating the factors necessary to determine if the alleged blanket strip search policy in this case is appropriate.”).


. And if, for example, Powell was such a threat, he would not have been committed to the Fulton County Jail for over twenty-four hours without being strip-searched. See Logan, 660 F.2d at 1013 (finding relevant that "when strip-searched, [the plaintiff] had been at the Detention Center for one and one-half hours without even a pat-down search”).


. In Bell, the policy subjected detainees to individual searches, although in practice, prisoners were sometimes searched in the presence of other inmates. See 441 U.S. at 577, 99 S.Ct. 1861 (Marshall, J., dissenting).